Case 2:21-cv-04370 Document 1-1 Filed 08/04/21 Page 1 of 7 PageID #: 5




              Exhibit                       ..A"
               Case 2:21-cv-04370 Document 1-1 20                           ]NDEX#:NO.
                                               Filed 08/04/21 Page 2 of 7 PageID    6 6:-3437/2020
NYSCEF   DOC. NO. 1                                                   RECETVED NYSCEF | 09/22/2020




            SUPREME COURT OF TIIE STATE OF NEW YORK                               Index No.:
            COI.]NTY OF SUFFOLK                                                   Date E-Filed

            ISABEL SALE,
                                                                                  SUMMONS
                           Plaintif(s),                                           Plaintiff designates SUFFOLK
                                                                                  County as the place of trial.
            -against-
                                                                                  The basis of venue is:
            TARCET CORPORATION,                                                   Plaintiffs Residence

                           Detbndant(s).                                          Plaintiff resides at:
                                                                                  36 Wildwood Trail
                                                                                  Riverhead,   NY   11901



           To the above named Defendants:

                   You are hercby summoned to answer the cornplaint in this action, and to serye a copy of
           your answer, or, if the complaint is not served with this sunmons, to serve a notice of appearance
           on the Plaintiffs attomeys within twenty days after the service of this sumtnons, exclusive of the
           day of service, where service is made by delivery upon you personally within the state, or, within 30
           days after cornpletion of service where service is made in any other manner. In case of your failure
           to appear or answer, judgment will be takcn against you by default fbr the relief dsnanded in the
           complaint,

           Dated: Hauppauge, New York
                  September 4,2020

                                                                    erro, Kuba,   l\4
                                                             4".
                                                                   By: Michacl Manolakis
                                                                   Attonreys for Pl aintif(s)
                                                                   825 Veterans Highway
                                                                   Hauppauge, New York I 1788
                                                                   (631) s8l-94e4
                                                                   Our File No, P16305-18
           TO:
           Target Corporation
           1159 Old Country Road
           Riverhead,NY    11901




                                                         1of6
               Case 2:21-cv-04370CLERK                                       INDEX#:No.
                                   Document 1-1 Filed 08/04/21 Page 3 of 7 PageID    7 61,3437 /2020
NYSCEF   DOC. NO. ].                                                   RECEIVED NYSCEF | 09/22/2020




             SUPREME COURT OF THE STATE OF NEW YORK
             COUNTY OF SUFFOLK

             ISABEL SALE,
                                                                             Index No.
                             Plaintiff(s),
                                                                             VERIFIED COMPLAINT
             -against-

             TARGET CORPORATION,

                            Defbndant(s).




                    Plaintiff, by her attonreys, Ferro, Kuba, Manganoo P.C., cornplaining of the Defendant,

           rcspectfully allcgcs, upon information and bclief, as follows:

                    l.     At the time of the conunencernent of this action, Plaintiff ISABEL SALE,   r'esided   in

           the County of Suffolk, State of New York.

                    2,     That the cause of action allcged hercin arose in thc County of SUFFOLK, City and

            State of New York.

                    3.     At the time of the commencement of this          action, the Defendant TARGET

            CORPORATION was and still is a domestic corporation duly organized and existing under and by

            virtue of the laws of the State of New York.

                    4.     At the time of the commencement of this          action, the Defendant TARGET
            CORPORATION was and still is a foreign corporation duly authorized to do business in the State

            of New York.

                    5.     At the time of       commencement      of this action, the Defendant       TARGET
            CORPORATION maintained its prinoipal place of busirress in the Counly of Suffolk, State of New

            York.




                                                                      2




                                                           2of6
               Case 2:21-cv-04370 Document                                 rNDEX#:NO.
                                                                                   8 6A3n7 /2020
                                       09 1-1 Filed 08/04/21 Page 4 of 7 PageID
NYSCEF   DOC. NO. 1                                                  RECETVED NYSCEF : 09/22/2020




                  6,        On July 13, 2018, and at all times herein rnentioned, a premises existed in the

           County of Suffolk, Cily and State of New York with the address of 1 150 Old Country Road (Route

           58), Riverhead, New York.

                  7.        On July 13, 2018, and at ali times herein mentioned, the aforesaid premises were

           owncd by Defendant TARGET CORPORATION.

                  8,        On July 13,2018, and at all times herein mentioned, the aforesaid premises were

           operated by Defondant TARCET CORPORATION,

                  9.        On July 13,2018, and at all times herein rnentioned, the aforesaid premises were

           rnaintained by Dcfendant.

                   10.      On July 13,2018, and at all tirnes herein mcntioned, the aforcsaid premises were

           oonhollcd by Delindant'I'ARGET CORPOIIATION,

                   I   l.   On July 13, 2018, and at all times herein mentioned, lhe aforesaid premises were

           rcpaired by Deferrdant TARGET COllPORA"llON.

                   12.      On July 13, 2018, ancl at all tirnes herein mentioned, the aforesaid prernises werc

           managed by Defendant TARGET CORPORATION.

                   13.      On July 13, 2018, ancl at all times hercin rnentioned, it was the cluty of Dcf'endarrt
           'I'ARGET CORPORATION to rnaintain the premiscs at              ll50 Old Country Road, (Route 58),
           Riverhead, in the County ollSuffolk, State of Ncw York, in a reasonably safe condition.

                   14.      Ori July 13, 2018, Plaintiff ISAIIEL SAI,E was lawfully on the aforcsaid prcrnises.

                   15"      On July 13, 2018, l'laintiff TSABEL SALE was a lawful customer at                  thc

           above-mentioned location.

                   16.      On July 13,2018, while Plaintiff was lawfully at the aforesaid location, PlaintifTwas

           caused slip and fall and sustain severe and permanent injuries.

                   11.      The above mentioned occun'ence, and the results thereof, wefe caused by the

           negligence of the Defeirdants and/or said Defendant's seryants, agents, ernployees and/or licensees




                                                                      3




                                                           3of5
                                                                                     9 . 61"3437 / 2020
                                                                             rNDEX#:NO
               Case K2:21-cv-04370 Document 1-1 Filed 08/04/21 Page 5 of 7 PageID
NYSCEF   DOC. NO. 1                                                    RECETVED NYSCEF I 09/22/2020




            in the ownership, operation, management, maintenance and control of the floor and floor area at the

            aforesaid premises and      in particular, at or near isle G35 (near the cookie section); in failing     to

            properly maintain said floor and floor area; in allowing the floor to become wet, greasy, slippery,

            obstructed;   in failing to inspect said floor area; in causing, pcrmitting and allowing a trap, hazard
            and nuisance to be and exist;      in failing to take any necessary   steps to alleviate said condition; in

            failing to underlake proper and/or adequate safety studies and/or surveys, in failing to properly

            repair said floor area; in failing to ercct barricades, or otherwise restrict use of aforesaid area to

            prevent ahazard, trap and nuisance tiotn endangering persons lawfully upon the aforesaid premises

            and, more particularly, the plaintiff herein;    in failing to wam    persons lawfully upon the aforesaid

            premises and, more particularly, the plaintiff herein,    of the subject hazard, trap and nuisance; in
            failing to avoid the aforesaid accident which was foresecable; in failing to provide an alternate
            pathway and/or walkway which was safe to walk upon; in causing, allowing and permitting an

            obstruction to Plaintiff s safe passage at said location; in failing to have taken necessary steps and

            measures to have prevented the above mentioned location from being used while in said dangerous

            condition; in failing to give Plaintiff adequate ancl tirnely signal, notice or waming of ,uia condition;

            in negligently and carelessly causing and permitting the above said floor and floor area to be         and

            remain in said condition for an urueasonable length of time, resulting in hazard to Plaintiff and

            others; in failing to take suitable and proper precautions fbr the safety of persons on and using said

            floor   and floor area; in failing to properly train, instrurct and supervise its ernployee, agents,

            servflnts, to properly maintain said premises,

                    18.      That, upon information and belief; Defendant had actual ancl sonstructive notioe of

            this defective condition.

                    19.      'fhat, upon information and belief, Defendant and/or their ernployees caused          and

            created the defective condition.




                                                                        4




                                                              4of6
               Case 2:21-cv-04370 Document 1-1 Filed 08/04/21 Page 6 of 7 PageID #: NO.
                                                                             INDEX  10 6A3437/2020
NYSCEF   DOC. NO, 1                                                   RECETVED NYSCEF : 09 /22/2020




                   20.     That no negligence on the part of the Plaintiff contributed to the occurrence alleged

           herein in any maruler whatsoever.

                   21.     That because of the above, Plaintiff Isabel Sale was caused to sustain serious injuries

           and to have suflered pain, shock, mental anguish; that these injuries and their effects will be

           permanent; and as a result of said injuries Plaintiff has been caused to incur, and    will   continue to

           incur, expenses for medical care and altention; and, as a further result, Plaintiff was, and will

           coutinue to be, rendered unable to perform Plaintiffs normal activities and duties and has sustained

           a resultant loss therefrom.

                   22.     That by reason of the foregoing Plaintiff ISABEL SALE was damaged in                  an

           amount in excess of the jurisdictional limits ofthe lower courts.

                   WHEREFORE, Plaintiff ISABEL SALE demands judgment against the Defendant in                    an

           amount   in   excess   of   the jurisdictional limits   of the lower coufis, together with costs and
           disburscments of this action.

                                                                     Yours, etc.


                                                                                M            C]
                                                                     By:Michael Manol
                                                                     Attomeys for Plaiuti f(s)
                                                                     825 Veterans Highway
                                                                     Hauppauge, New York I 1788
                                                                     (63r) 581-e4e4
                                                                     Our File No. Pl6305-18




                                                                        5




                                                            5of6
               CaseLK2:21-cv-04370 Document 1-1 Filed 08/04/21 Page 7 of 7 PageID #: NO.
                                                                              ]NDEX  11 61,3437 /2020
NYSCEF   DOC. NO. ]-                                                    RECETVED NYSCEF't 09/22/2020




            STATE OF NEW        YORK           )
                                                   ss.
            couNTY oF suFFoLK                  )



                    Isabel Sale, being duly sworn, deposes and says:

                    I am a Plaintiff in the action herein: I have read the anncxed

                                               Cornplaint

            and know the contents thereofl and the same are true to nry knowledge, except those matters

            thcrein which are statcd to be alleged upon infonnation and belief, and as to those matters I

            believe them to be true. My belief as to those matters therein not stated upon knowledge, is based

            upon facts, records, and other pertinent information contained in rny personal files.




                                                                    SALE




                                          t' d'
            Notary Publi C
                      ivonn€ eehadilla
               Notary public, State of New york
                       No. 0:tCAzig09324
                  Quafifiecl in Sr,rffolk Cuurity
              Com rnissiorr [v11i1s5 cn t"K;
                                           I hC Zp{Z_v-




                                                            6of6
